I dissent. The taxes imposed that give rise to this controversy were imposed pursuant to the provisions of the Corporation License Tax Act, Chapter 205, comprising sections 2296 to 2304 of the Revised Codes. It is a special Act relating to that particular subject, and provides no such exemption as that claimed by the plaintiff and allowed by the majority in reversing the district court. Chapter 204, comprising sections 2295.1 to 2295.34, inclusive, is the Income Tax Act, and that Act carries an express exemption by which such concerns as the plaintiff are exempted from income taxes; and by Chapter 92 of the 1937 Session Laws, practically the identical exemption provision in the Income Tax Act was, by way of amendment to Chapter 205, added to the Corporation License Tax Act, so that at the present time the plaintiff is entitled to such exemptions as are here claimed, but was not so entitled for the years 1935 and 1936. The only manner by which plaintiff could be held to have the right to the exemptions provided by the 1937 amendment would be to make such amendment retroactive, and that, in effect, is what the opinion of the majority does and, in doing so, disregards a plain statutory provision, since only the legislature has the power to make a legislative Act retroactive.
"No law contained in any of the codes or other statutes of Montana is retroactive unless expressly so declared." (Sec. 3, Rev. Codes; Byrne v. Fulton Oil Co., 85 Mont. 329, 336,278 P. 514; Anderson v. Sunburst Oil Co., 89 Mont. 175,296 P. 1108; Forbes v. Mid-Northern Oil Co., 90 Mont. 297,2 P.2d 1018; State ex rel. Whitlock v. State Board ofEqualization, 100 Mont. 72, 45 P.2d 684.) The legislature by the 1937 amendment to section 2296 did not expressly make the amendment retroactive so as to exempt plaintiff from the taxes already accrued, and the majority opinion in its attempt to do so clearly invades the functions of the legislative branch of the state government. *Page 163 
Strangely enough the majority in construing the Corporation License Tax Act cite only authorities that relate to controversies which have arisen under Income Tax laws. The case of Uniform Printing  Supply Co. v. Commissioner of Int.Revenue, and all the cases cited from the reports of the United States Board of Tax Appeals arose under the Income Tax laws. In fact there is no such federal Act as our Corporation License Tax Act and the federal government imposes no such tax.
When a special Act deals fully with the matters to which it relates, its provisions govern to the exclusion of all other Acts. (In re Wilson's Estate, 102 Mont. 178, 56 P.2d 733, 105 A.L.R. 367, and cases cited.) Section 6387 relates only indirectly to the subject under consideration and is not an authority on exemptions provided for by the Corporation License Tax Act.
The judgment should be affirmed.